                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JERRY HARDEN,

                        Plaintiff,

               v.                                           Case No. 21-cv-0362-bhl

JANET YELLEN,
JOHN/JANE DOES,

                        Defendants.


                                        SCREENING ORDER


       Plaintiff Jerry Harden, who is currently serving a state prison sentence at the Prairie du
Chien Correctional Institution and representing himself, filed a complaint alleging that his
Fourteenth Amendment rights were violated. This matter comes before the Court on Harden’s
motion for leave to proceed without prepaying the full filing fee and to screen the complaint.
                    MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE
       Harden has requested leave to proceed without prepaying the full filing fee (in forma
pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of
the $350.00 filing fee over time. See 28 U.S.C. §1915(b)(1). Harden has filed a certified copy of
his prison trust account statement for the six-month period immediately preceding the filing of his
complaint, as required under 28 U.S.C. §1915(a)(2), and has been assessed and paid an initial
partial filing fee of $3.38. Harden’s motion for leave to proceed without prepaying the filing fee
will be granted.
                                     SCREENING OF THE COMPLAINT
       The Court has a duty to review any complaint in which a prisoner seeks redress from a
governmental entity or officer or employee of a governmental entity, and dismiss any complaint
or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”
that fail to state a claim upon which relief may be granted, or that seek monetary relief from a
defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the




          Case 2:21-cv-00362-BHL Filed 04/16/21 Page 1 of 5 Document 7
Court must determine whether the complaint complies with the Federal Rules of Civil Procedure
and states at least plausible claims for which relief may be granted. To state a cognizable claim
under the federal notice pleading system, a plaintiff is required to provide a “short and plain statement
of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient
to provide notice to each defendant of what he or she is accused of doing, as well as when and where
the alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions
or inactions caused.
        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’
but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a
complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain
sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”
Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above
the speculative level.” Id. at 555 (internal quotations omitted).
                                  ALLEGATIONS OF THE COMPLAINT
        Harden alleges that he has not received $1,200, $600, and $1,400 stimulus payments even
though he was eligible to receive them and completed the necessary paperwork. Dkt. No. 1 at 2-
3. According to Harden, other inmates at his institution received payments. Harden asserts that
he wrote two letters to the IRS, but he received no response. Harden asserts that John/Jane Doe
Defendants discriminated against him in violation of the Fourteenth Amendment when they denied
him stimulus payments but awarded them to other inmates. Harden seeks compensatory and
punitive damages.
                                        THE COURT’S ANALYSIS
        To state a claim, a complaint must contain sufficient factual matter, accepted as true, “that
is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. The complaint’s allegations


                                                      2

           Case 2:21-cv-00362-BHL Filed 04/16/21 Page 2 of 5 Document 7
“must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007). To state a class-of-one equal protection claim, a plaintiff
must allege that he has been “intentionally treated differently from others similarly situated and
that there is no rational basis for the difference in treatment.” U.S. v. Moore, 543 F.3d 891, 896
(7th Cir. 2008). The Court must be able to reasonably infer that “the cause of the differential
treatment of which the plaintiff complains was a totally illegitimate animus toward the plaintiff by
the defendant.” Hilton v. City of Wheeling, 209 F.3d 1005, 1008 (7th Cir. 2000).
         Harden fails to state a claim based on his assertions that Defendants “participated in
[d]iscriminatory practices” in violation of the Fourteenth Amendment when stimulus payments
were given to other inmates but not to him. The Court cannot reasonably infer from the mere fact
that he did not receive stimulus payments that Defendants “intentionally” treated him differently
or that his failure to receive stimulus payments was motivated by “a totally illegitimate animus.”
Without more specific factual allegations to support his conclusion, Harden’s bald assumption that
he was discriminated against is nothing more than speculation, which is insufficient to state a
claim.
         Finally, the Court notes that Harden seeks only compensatory and punitive damages based
on the alleged violation of his constitutional rights. He does not seek injunctive relief, i.e., he does
not ask the Court to order the IRS to send him the stimulus payments. Nor could he. As other
courts have noted, “[i]t is incumbent on the IRS, as the agency charged by Congress, to make
individual determinations whether an individual is an ‘eligible individual’ and meets the various
criteria….” Scholl v. Mnuchin, No. 20-cv-05309, 2020 WL 6065059, at *20 (N.D. Cal. Oct. 14,
2020). And “[i]t is not this Court’s function to raise up a cause of action where a statute has not
created one.” Strange v. Kiowa Tribe of Oklahoma, No. CIV-20-1155, 2021 WL 1095983, at *5
(W.D. Okla. Jan. 27, 2021); see Coy v. Trump, No. 21-cv-1344, 2021 WL 965321, at *3, n. 1 (N.D.
Cal, Mar. 15, 2021 (acknowledging that plaintiff did not show he had a private right of action
under the CARES Act).
         Although courts generally permit civil plaintiffs at least one opportunity to amend their
pleadings, the Court need not do so when allowing a plaintiff that opportunity would be
futile. Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 520 (7th
Cir. 2015). Harden’s complaint makes clear that he has had no contact from the IRS, so he will



                                                   3

           Case 2:21-cv-00362-BHL Filed 04/16/21 Page 3 of 5 Document 7
be unable to provide additional facts giving rise to a reasonable inference of personal animus.
Accordingly, the Court finds that allowing further amendment would be futile.
                                           CONCLUSION
       Harden has provided no arguable basis for relief, having failed to make any rational
argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir.
1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke v.
Williams, 490 U.S. 319 (1989)).
       IT IS THEREFORE ORDERED that Harden’s motion for leave to proceed in forma
pauperis (Dkt. No. 4) is GRANTED.
       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28
U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.
       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has
incurred a “strike” under 28 U.S.C. §1915(g).
       IT IS FURTHER ORDERED that the agency having custody of Harden shall collect
from his institution trust account the $346.62 balance of the filing fee by collecting monthly
payments from Harden’s prison trust account in an amount equal to 20% of the preceding month’s
income credited to Harden’s trust account and forwarding payments to the Clerk of Court each
time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The
payments shall be clearly identified by the case name and number assigned to this action. If Harden
is transferred to another institution, the transferring institution shall forward a copy of this Order
along with Harden’s remaining balance to the receiving institution.
       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of
the agency where Harden is located.
       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 16th day of April, 2021.
                                                        s/ Brett H. Ludwig
                                                        BRETT H. LUDWIG
                                                        United States District Judge




                                                  4

          Case 2:21-cv-00362-BHL Filed 04/16/21 Page 4 of 5 Document 7
This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
unless he demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
these deadlines. See Fed. R. Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




                                                     5

          Case 2:21-cv-00362-BHL Filed 04/16/21 Page 5 of 5 Document 7
